DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,335,240. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and U.S. Patent are directed to an endovascular system and method including the same structure (elongate flexible member, sensor, processor and display) as well as processing a physiological parameter of the same structure of the patient, indicating direction (towards or .
The dependent claims of the present application and the issued patent include additional similar features including the type of predetermined structure (vena cava), patterns associated with the predetermined structure, blood flow patterns, dynamic calibration and a detachable sensor.  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 3-6, 11 and 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Frazin et al (5,394,878), hereinafter Frazin ‘878.
Regarding claim 1, Frazin discloses an endovascular navigation system comprising:
an elongate flexible member configured to access a vasculature of a patient (col.3, ll.41-44; col.5, ll.6-9);
a sensor disposed at a distal end of the elongate flexible member and configured to sense a physiological signal (ultrasound signal) of the vasculature of the patient (col.2, ll.58-68);
a processor configured to:
receive the physiological signal of the vasculature of the patient provided by the sensor, and process the physiological signal to determine one or more physiological characteristics (blood flow direction) of the vasculature of the patient (col.2, ll.58-68, col.3, l.41-col.4, l.3); and
determine, based on the one or more physiological characteristics of the vasculature of the patient, that the elongate flexible member is being advanced in a first direction or a second direction (col.3, ll.41-56; col.5, ll.20-23); and
a display configured to display (abstract - display monitor):
	at least part of the physiological signal provided by the sensor, a first visual indicator based on the distal end of the elongate flexible member being advanced in the first direction, and a second visual indication based on the distal end of the elongate flexible member being advanced in the second direction (fig.5, upwardly-directed peaks, 36 and downwardly-directed peaks 38).

However, Frazin ‘878 teaches in the same medical field of endeavor, wherein the first visual indication includes a first color and is different from the at least part of the physiological signal; and wherein the second visual indication includes a second color and is different from the at least part of the physiological signal (col.2, ll.20-24 - Doppler transducers are used as a guiding means on the end of a catheter. The direction of blood flow is determined and used to guide the catheter into the correct blood vessel; col.5, ll.22-25 – color representation of Doppler flow velocity and direction can also be obtained).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the visual indications of the direction in which the elongate flexible member is being advanced in Frazin with the color representation of Doppler flow direction of Frazin ‘878 as it would provide a known feature of color-coding to be used as a guide to advance the elongate flexible member into the correct blood vessel as set forth in Frazin ‘878 (col.2, ll.20-24).  Further, the particular content of the indicator is not functionally related to the substrate (in this case the “display device”) and thus will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)) (quoting In re Gulack, 703 F.2d 1381. 1385 (Fed. Cir. 1983)).  The particular content of the indication does not alter its function or performance.  The substance of the indicator cannot impart patentability, See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).  
Regarding claim 3, Frazin discloses wherein the processor is further configured to track a position of the distal end of the elongate flexible member within the vasculature, and the display output device is further configured to display a visual indication of the position of the distal end of the elongate flexible member in real time (fig.5).
Regarding claims 4 and 5, Frazin fail to explicitly disclose wherein the predetermined structure within the vasculature of the patient is one of the superior vena cava of the patient, and the lower one-third of the superior vena cava of the patient.
However, Frazin teaches that the predetermined structure may be the vena cava (col.5, ll.6-9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try a position that is the lower one-third of the superior vena cava as it would provide a specific location within the disclosed vena cava.
Regarding claim 6, Frazin discloses wherein the processor is configured to determine that the distal end of the flexible member is within the predetermined structure of the vasculature of the patient by determining that the one or more physiological characteristic of the vasculature of the patient satisfies a threshold associated with the predetermined structure within vasculature of the patient (col.3, l.57-col.4, l.14).
Regarding claim 11, Frazin discloses wherein the display output device is configured to display at least part of the physiological signal provided by the sensor in real-time (fig.5).

Regarding claim 15, Frazin discloses wherein the elongate member is a catheter, a guide wire, or a stylet (col.3, ll.1-11).
Regarding claim 16, Frazin discloses an endovascular navigation method comprising:
Receiving, with a processor, a physiological signal (ultrasound signal) of a vasculature of a patient provided from a sensor on a distal end of an elongate flexible member within vasculature of the patient (col.2, ll.58-68);
processing, with the processor, the physiological signal to determine one or more physiological characteristics (blood flow characteristics) of the vasculature of the patient (col.2, ll.58-68; col.3, l.41-col.4, l.3);
determining, with the processor and based on the one or more physiological characteristics of the vasculature of the patient, that the elongate flexible member is being advanced in a first direction in the vasculature of the patient; determining, with the processor and based on the one or more physiological characteristics of the vasculature of the patient, that the elongate flexible member is being advanced in a second direction in the vasculature of the patient (col.3, ll.41-56);
displaying:
	at least part of the physiological signal provided by the sensor, a first visual indication based on the distal end of the elongate flexible member being advanced in the first direction; and a second visual indication based on the distal end of 
Frazin fail to explicitly disclose wherein the first visual indication includes a first color and is different from the at least part of the physiological signal; and wherein the second visual indication includes a second color and is different from the at least part of the physiological signal.
However, Frazin ‘878 teaches in the same medical field of endeavor, wherein the first visual indication includes a first color and is different from the at least part of the physiological signal; and wherein the second visual indication includes a second color and is different from the at least part of the physiological signal (col.2, ll.20-24 - Doppler transducers are used as a guiding means on the end of a catheter. The direction of blood flow is determined and used to guide the catheter into the correct blood vessel; col.5, ll.22-25 – color representation of Doppler flow velocity and direction can also be obtained).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the visual indications of the direction in which the elongate flexible member is being advanced in Frazin with the color representation of Doppler flow direction of Frazin ‘878 as it would provide a known feature of color-coding to be used as a guide to advance the elongate flexible member into the correct blood vessel as set forth in Frazin ‘878 (col.2, ll.20-24).  Further, the particular content of the indicator is not functionally related to the substrate (in this case the “display device”) and thus will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)) (quoting In re Gulack, 703 F.2d 1381. 1385 (Fed. Cir. 1983)).  The particular content of the indication does not See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).  
Claims 2 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Frazin et al (5,394,878), hereinafter Frazin ‘878 as applied to claims 1 and 16 above, and further in view of Fuimaono et al (9,078,567).
Regarding claims 2 and 17, Frazin discloses wherein the processor is further configured to determine, based on the one or more physiological characteristics of the vasculature of the patient, that the elongate flexible member is in a predetermined structure within the vasculature of the patient (col.3, ll.57-67); and the display is further configured to display a third visual indication based on the elongate flexible member being in the predetermined structure within the vasculature of the patient (claim 15).
Frazin et al as modified by Frazin ‘878 fail to explicitly disclose wherein the third visual indication includes a third color.
However, Fuimaono et al teach in the same medical field of endeavor, wherein the processor is further configured to determine, based on the one or more physiological characteristics of the vasculature of the patient, providing the real-time position information of the elongate flexible member, and providing a color-coded display based on the real-time position information (visual indication is catheter point, the catheter point being color coding, col.4, ll.9-17, col.9, ll.20-25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the real-time position information and visual indication of Frazin et al as modified by See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)) (quoting In re Gulack, 703 F.2d 1381. 1385 (Fed. Cir. 1983)).  The particular content of the indication does not alter its function or performance.  The substance of the indicator cannot impart patentability, as it is “useful and intelligible only to the human mind.” See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).  
Claims 7-9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Frazin et al (5,394,878), hereinafter Frazin ‘878 as applied to claim 1 above, and further in view of Iinuma (4,583,552).
Regarding claims 7-9, Frazin as modified by Frazin ‘878 disclose the invention as claimed and discussed above, but fail to explicitly disclose comparing the physiological characteristic of the venous vasculature of the patient with a pattern associated with the predetermined structure within the venous vasculature of the patient, receive one or more patterns associated with the predetermined structure, and wherein the pattern is a blood flow pattern.
However, Iinuma teaches in the same medical field of endeavor, performing blood flow pattern analysis on received information tracking blood flow (col.1, ll.62-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the blood flow direction and processor of Frazin as modified by Frazin ‘878 with .
Claims 10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Frazin et al (5,394,878), hereinafter Frazin ‘878 as applied to claim 1 above, and further in view of Palmer et al (5,830,150).
Regarding claim 10, Frazin as modified by Frazin ‘878 disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the first color is green and the second color is red.
However, Palmer et al teach in the same medical field of endeavor, wherein the first color is green and the second color is red (claim 10 - color coding display in the visible color spectrum including green and red).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the color-coding of the first visual indicator and the second visual indicator of Frazin et al as modified by Frazin ‘878 with the specific colors of green and red of Palmer et al as it would provide color display from a known selection of color options.  Further, the particular content of the indicator is not functionally related to the substrate (in this case the “display device”) and thus will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)) (quoting In re Gulack, 703 F.2d 1381. 1385 (Fed. Cir. 1983)).  The particular content of the indication does not alter its function or performance.  The substance of the indicator cannot impart patentability, as it is “useful and intelligible only to the human mind.” See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, .  
Claim 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Frazin et al (5,394,878), hereinafter Frazin ‘878 as applied to claim 1 above, and further in view of Brauker et al (2005/0203360).
Regarding claim 12, Frazin as modified by Frazin ‘878 disclose the invention as claimed and discussed above, but fail to explicitly disclose dynamically calibrate settings of the endovascular navigation system for the patient based on processing of the physiological signal of the vasculature of the patient.
However, Brauker et al teach in the same medical field of endeavor, dynamically calibrate settings of the sensor for the patient based on the processing of the physiological characteristic provided by the sensor over time ([0217]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensor and received information of Frazin as modified by Frazin ‘878 with dynamically calibrating the sensor as it would provide optimization of the sensor for acquiring data and provide ease of data acquisition as set forth in Brauker et al.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Frazin et al (5,394,878), hereinafter Frazin ‘878 as applied to claim 1 above, and further in view of Overall et al (2004/0260346).
Regarding claim 13, Frazin as modified by Frazin ‘878 disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the sensor is configured to detach from the elongate flexible member while the elongate flexible member remains in the vasculature of the patient.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensor at the distal end of the elongate member of Frazin as modified by Frazin ‘878 with being detachable as it would provide the ability for a sensor to remain in place within the vasculature while moving or removing the elongate member as set forth in Overall et al.
Claims 18 and 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Frazin et al (5,394,878), hereinafter Frazin ‘878 as applied to claims 1 and 16 above, and further in view of Schellenberg (7,302,288).
Regarding claims 18 and 19, Frazin as modified by Frazin et al disclose a current direction of the distal end of the elongate flexible member as disclosed with respect to claims 1 and 16, but fail to explicitly disclose outputting an audible indication of a current direction of the distal end of the elongate flexible member.
However, Schellenberg teaches in the same medical field of endeavor, an audible output device configured to output an audible indication of a position of the distal end of the elongate flexible member (col.2, ll.31-32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the visual indications of Frazin as modified by Frazin ‘878 with an audible output device configured to output an audible indication of Schellenberg as it would provide additional notification to a user that the desired location has been reached as set forth in Schellenberg.
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frazin (5,038,789) in view of Frazin et al (5,394,878), hereinafter Frazin ‘878 and further in view of Schellenberg (7,302,288).
Regarding claim 20, Frazin discloses an endovascular navigation system comprising:
an elongate flexible member configured to access a vasculature of a patient (col.3, ll.41-44; col.5, ll.6-9);
a sensor disposed at a distal end of the elongate flexible member and configured to sense a physiological signal (ultrasound signal) of the vasculature of the patient (col.2, ll.58-68);
a processor configured to:
receive the physiological signal of the vasculature of the patient provided by the sensor, and process the physiological signal to determine one or more physiological characteristics (blood flow direction) of the vasculature of the patient (col.2, ll.58-68, col.3, l.41-col.4, l.3); and
determine, based on the one or more physiological characteristics of the vasculature of the patient, that the elongate flexible member is being advanced in a first direction or a second direction (col.3, ll.41-56; col.5, ll.20-23); and
a display configured to display (abstract - display monitor):
	at least part of the physiological signal provided by the sensor, a first visual indicator based on the distal end of the elongate flexible member being advanced in the first direction, and a second visual indication based on the distal end of the elongate flexible member being advanced in the second direction (fig.5, upwardly-directed peaks, 36 and downwardly-directed peaks 38).

However, Frazin ‘878 teaches in the same medical field of endeavor, wherein the first visual indication includes a first color and is different from the at least part of the physiological signal; and wherein the second visual indication includes a second color and is different from the at least part of the physiological signal (col.2, ll.20-24 - Doppler transducers are used as a guiding means on the end of a catheter. The direction of blood flow is determined and used to guide the catheter into the correct blood vessel; col.5, ll.22-25 – color representation of Doppler flow velocity and direction can also be obtained).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the visual indications of the direction in which the elongate flexible member is being advanced in Frazin with the color representation of Doppler flow direction of Frazin ‘878 as it would provide a known feature of color-coding to be used as a guide to advance the elongate flexible member into the correct blood vessel as set forth in Frazin ‘878 (col.2, ll.20-24).  Further, the particular content of the indicator is not functionally related to the substrate (in this case the “display device”) and thus will not distinguish the claimed invention from the prior art in terms of patentability.  See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004)) (quoting In re Gulack, 703 F.2d 1381. 1385 (Fed. Cir. 1983)).  The particular content of the indication does not alter its function or performance.  The substance of the indicator cannot impart patentability, See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).  
Frazin as modified by Frazin et al disclose a current direction of the distal end of the elongate flexible member as disclosed above, but fail to explicitly disclose outputting an audible indication of a current direction of the distal end of the elongate flexible member.
However, Schellenberg teaches in the same medical field of endeavor, an audible output device configured to output an audible indication of a position of the distal end of the elongate flexible member (col.2, ll.31-32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the visual indications of Frazin as modified by Frazin ‘878 with an audible output device configured to output an audible indication of Schellenberg as it would provide additional notification to a user that the desired location has been reached as set forth in Schellenberg.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793